TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2013



                                      NO. 03-13-00012-CV


                                  Darrell J. Harper, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. It FURTHER appearing that the appellant is

indigent and unable to pay costs relating to this appeal, that no adjudication as to costs is made;

and that this decision be certified below for observance.